Case 3:18-cv-15206-BRM-DEA Document 16 Filed 08/10/20 Page 1 of 1 PageID: 49




 ADRIANA MEZA,                                      :
                                                    : UNITED STATES DISTRICT COURT
                  Plaintiff,                        :    DISTRICT OF NEW JERSEY
                                                    :
        v.                                          :   Civil Action No. 18-15206 (BRM)
                                                    :
 JACKSON TOWNSHIP, et al.,                          :                ORDER
                                                    :
                  Defendants.                       :


        THIS MATTER having come before the Court for a telephone status conference on
August 10, 2020; and the Court having conferred with counsel; and good cause appearing for the
entry of this Order:

       IT IS on this 10th day of August, 2020

       ORDERED THAT:

       1. Defendants are granted leave to dispositive motions and shall do so by October 9,
          2020.

       2.     In order to give the parties adequate opportunity to prepare motion papers, this action
             is hereby stayed and the Clerk shall administratively terminate it from the Court’s
             active docket until the Defendants’ motions are filed at which time it shall be restored
             to the active docket.


                                                 s/ Douglas E. Arpert
                                               DOUGLAS E. ARPERT
                                               United States Magistrate Judge
